GODBOLD,
concurring in part and dissenting in part:
The extent to which an agency can be color conscious in remedying the effects of past racial discrimination is an issue pending before the Supreme Court in Regents of the Univ. of California v. Bakke, 18 Cal.3d 34, 132 Cal.Rptr. 680, 553 P.2d 1152, cert. granted, 429 U.S. 1090, 97 S.Ct. 1098, 51 L.Ed.2d 535 (1977) (argued Oct. 11, 1977). I would await guidance from that case before deciding the appeal of Mrs. Mack.
Beyond that, I am not clear what the direction to the district court is: whether the school board could not consider the past ratio to any degree or only that it could not consider itself rigidly fettered by the past ratio. I suppose that if I were the district judge or a party I would wait to see what light may be forthcoming from Bakke and then try to put the puzzle together.
I do not construe the Fifth Circuit’s decisions as holding that a unitary system is forbidden to be color conscious to any degree in post-unitary personnel decisions. But whatever one’s construction of our past holdings, Bakke may well be the last word.